.

       NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               KINGPAK TECH, INC.,
                    Appellant,
                           v.
        DAVID J. KAPPOS, DIRECTOR,
  UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                  Appellee,
                         AND

ORIENT SEMICONDUCTOR ELECTRONICS, LTD.,
               Appellee.
              __________________________

                      2012-1231
            (Reexamination No. 95/000,099)
              __________________________

    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
                __________________________

              Decided: December 12, 2012
              __________________________

    TAREK N. FAHMI, of San Jose, California, for appel-
lant.
KINGPAK TECH   v. KAPPOS                                  2




    RAYMOND T. CHEN, Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, for appel-
lee. With him on the brief were BRIAN T. RACILLA and
NATHAN K. KELLEY, Associate Solicitors.
             __________________________

  Before BRYSON, SCHALL, and MOORE, Circuit Judges.
PER CURIAM.
     Kingpak Tech, Inc. (Kingpak) appeals from the Board
of Patent Appeals and Interferences (Board) decision
affirming the examiner’s rejections of claims 1, 2, 4, 6–8,
10, 20, and 23–26 of U.S. Patent No. 6,656,008 (’008
patent) as not patentable over several prior art
references.      See Kingpak Tech, Inc. v. Orient
Semiconductor Elecs., Ltd. (Board Decision), No. 2011-
010571 (B.P.A.I. Nov. 17, 2011). Because the Board did
not err, we affirm.
                       BACKGROUND
     Kingpak’s ’008 patent is directed to a method for
manufacturing a computer module card on a printed
circuit board (PCB). The patented technology employs the
“chip-on-board technique” to eliminate from the
manufacturing process the costly step of mounting
components onto the surface of the PCB. ’008 patent col.1
ll.50–67.    The module cards are manufactured in
“batches” by mounting many circuit components on a
single base board material and then cutting the board to
obtain the module cards. Id. col.3 l.19–col.4. l.9. Figure 3
of the ’008 patent, reproduced below, shows a batch of
twelve module cards:
3                                    KINGPAK TECH   v. KAPPOS




     In Figure 3, each module card has a packing area (21)
and a series of golden fingers (15). The packing areas (21)
contain a module card’s circuit components. Id. col.2
ll.23–25. A card’s golden fingers (15) insert into a slot of
the computer’s main board and connect the card’s circuit
components to the host computer. Id. col.1 ll.27–28. The
packing area and the golden fingers area of one module
are symmetrical with respect to the respective areas of a
second module, and a machine forms the individual
module cards by cutting the board along “symmetrical
lines” 32, 33, 34, 35, and 36. Id. col.2 l.63–col.3 l.6; J.A.
176.
KINGPAK TECH   v. KAPPOS                                   4


    During an inter partes reexamination before the
United States Patent & Trademark Office (PTO), Kingpak
added claims and amended the issued claims of the ’008
patent. Claims 1 and 24 are representative of the claims
on appeal. Claim 1 recites a method for manufacturing a
batch of module cards:
   1. A method of manufacturing a batch of module
        cards comprising steps of:
   chip-on-board mounting a plurality of chips di-
        rectly on a base board, at least one chip of the
        plurality of chips being mounted within a re-
        spective packing area of said base board, each
        respective packing area of said base board
        associated with one respective, separate
        golden fingers area for electrically connecting
        to said at least one chip mounted within said
        respective packing area, each golden fingers
        area insertable into a slot of a main-board,
        two adjoining respective packing areas of said
        base board forming a pair of packing areas
        across a respective first symmetrical line, two
        adjoining respective golden finger areas form-
        ing a pair of golden finger areas across a re-
        spective second symmetrical line . . . ; and
   forming individual ones of said batch of module
       cards by cutting the base board at all sym-
       metrical lines.
J.A. 176 (emphasis added). Claim 24 is to a module card
with specific elements:
   24. A module card comprising:
   a base board;
   a chip mounted on a surface of said base board;
       [and]
5                                   KINGPAK TECH   v. KAPPOS


    a golden fingers area on said base board electri-
         cally connected to said chip and insertable
         into a slot of a main-board . . . ;
    wherein a cutting edge of the golden fingers area is
        substantially aligned with a cutting edge of
        the base board.
J.A. 178 (emphasis added). During the reexamination,
the PTO rejected the claims as not patentable over of a
number of references, including U.S. Patent No. 6,323,064
(Lee). Lee discloses a method for manufacturing a batch
of memory cards by cutting along a series of lines in a
matrix to separate the identical memory cards. Lee, Fig.
10, col.5 l.57–col.6 l.6. Figure 10 of Lee, reproduced
below, shows a cutter (80) separating the memory cards
(30) by cutting along the dashed lines (61):
KINGPAK TECH   v. KAPPOS                                 6




    The memory cards in the matrix are all oriented in
the same direction. The top surface of the each card’s
substrate contains electronic components that are covered
in a resin. Id. Figs. 3, 7, col.3 ll.30–61, col.4 ll.21–34.
Figure 10 depicts the top surfaces of a batch of memory
card modules. The PTO identified this area of the
substrate as the “packing area” recited in claim 1, a
finding that Kingpak does not dispute.
    The bottom surface of the substrate contains the
card’s contact pads. Those pads provide an electrical
signal path when the memory card is inserted into a card
reader. Id. col.3 ll.52–61. The PTO identified the contact
7                                    KINGPAK TECH   v. KAPPOS


pad area on the bottom of the substrate as the claimed
“golden fingers area.” Kingpak does not challenge that
finding.
    Lee discloses two configurations of the contact pads.
Figure 4 discloses the contact pads (44a, 44b, 44c)
arranged in a “stepped pattern” configuration:




     Lee also depicts a sample memory card with contact
pads in a “wavy pattern.” That pattern covers most of the
bottom surface of the substrate. Id. Fig. 5, col.3 l.62–col.4
l.2.
    The PTO concluded that Lee, in combination with
other prior art, rendered obvious the ’008 patent claims.
Kingpak appealed the PTO’s rejections to the Board, and
the Board affirmed. The Board declined to limit the
claimed lines of symmetry to “mirror symmetry” and
found that Lee teaches identical modules with
“translational symmetry” as arranged in the matrix.
Board Decision, at 10; see also id. at 12–13. The Board
found that when the memory cards in Lee are positioned
as described in Figure 10, the golden fingers adjoin across
a line of symmetry and the packing areas adjoin across a
KINGPAK TECH   v. KAPPOS                                8


separate line of symmetry. Id. at 14–15. The Board also
found that, while Lee’s golden fingers (i.e., the contact
pads) are recessed from the cutting edge of the base
board, they are nonetheless “substantially aligned” with
the cutting edge of the board. Id. at 13. Kingpak
appealed.     We have jurisdiction under 28 U.S.C.
§ 1295(a)(4)(A).
                           DISCUSSION
    Obviousness is a legal question based on underlying
factual determinations, including what the prior art
teaches. Graham v. John Deere Co., 383 U.S. 1, 17–18
(1966); In re Fulton, 391 F.3d 1195, 1199–1200 (Fed. Cir.
2004).    We review the Board’s factual findings for
substantial evidence and review the Board’s legal
conclusions de novo. In re Kotzab, 217 F.3d 1365, 1369
(Fed. Cir. 2000). A finding is supported by substantial
evidence if a reasonable mind might accept the evidence
to support the finding. Consol. Edison Co. v. NLRB, 305
U.S. 197, 229 (1938).
    Kingpak challenges the Board’s underlying factual
findings regarding the teaching of Lee. Because we
conclude that substantial evidence supports the Board’s
findings regarding Lee, we will not address Kingpak’s
other arguments.
     A. Adjoining Areas Across a Symmetrical Line
    Kingpak argues that Lee does not disclose adjoining
packing areas across a symmetrical line or adjoining
golden finger areas across a symmetrical line.          In
particular, Kingpak argues that the golden finger areas in
Lee are separated from another by the length of the
module and thus are not adjoining across a first
symmetrical line. Similarly, Kingpak argues that the
packing areas in Lee are displaced from one another by
9                                   KINGPAK TECH   v. KAPPOS


the length of the finger area and are not adjoining across
a second symmetrical line.
    The Board’s finding that Lee discloses translational
symmetry that falls within the scope of the ’008 patent
claims is supported by substantial evidence. In Lee, when
the memory cards are aligned in the matrix, the contact
pad area of one memory card is adjacent to the contact
pad area of a second memory card across the line that
divides the cards on their long side. Lee, Figs. 4 and 10.
That long-side line defines a symmetrical relationship
between the contact pad areas. Id. Similarly, Lee
discloses that the packing area on the top surface of a
memory card is adjacent to the packing area of a second
memory card across the line that divides the cards on
their short sides. Id. at Figs. 3 and 10. That short-side
line defines a translational symmetrical relationship
between the packing areas. Id. Lee then discloses that a
cutter cuts along these long-side and short-side
symmetrical lines to obtain the individual memory cards.
We thus conclude that substantial evidence supports the
Board’s finding that Lee discloses the adjoining of packing
areas across a first symmetrical line and golden finger
areas across a second symmetrical line as required by the
claims.
        B. Substantially Aligned With an Edge of
                    the Base Board
    Kingpak also argues that the Board erred in finding
that Lee discloses a golden finger area that is
“substantially aligned” with an edge of the base board.
We disagree. Kingpak is correct that the edge of the
golden finger areas disclosed in Lee are not completely
aligned with the edge of the board. But the claims only
require that the edge of the golden finger areas be
“substantially aligned” with the edge of the board.
KINGPAK TECH   v. KAPPOS                                10


Figures 4 and 5 in Lee both depict a golden finger area
that appears substantially aligned with the cutting edge
of the base board. Kingpak provides no reason why the
edges of those golden finger areas, contrary to Lee’s plain
disclosure, are not substantially aligned with the edge of
the base board. Thus, we conclude that substantial
evidence supports the Board’s finding that Lee teaches
the “substantially aligned” limitation in the claims.
                           CONCLUSION
    We have considered Kingpak’s remaining arguments
and conclude that they lack merit. Accordingly, we affirm
the Board’s decision.
                       AFFIRMED